PER CURIAM.
Jack Griss petitions this court for a writ of prohibition to prevent the trial court from unsealing his criminal record for use in a civil action arising out of the same occurrence. In accordance with our holding in Sussex Mut. Ins. Co. v. Ruiz, 508 So.2d 424 (Fla. 3d DCA 1987), we grant the petition and vacate the order of the trial court unsealing Griss’s criminal record. See also, § 943.058, Fla.Stat. (Supp.1988). We assume it will be unnecessary for us to issue the writ,
Remanded,